DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Preliminary Remarks
The amendment filed on 06/02/2022 has been entered.  Claim 1 has been amended, claim 5 remains canceled, and no new claims have been added, therefore, claims 1-4,a and 6-18 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the printed circuit board" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because “the printed circuit board” which depends on claim 1, what not previously recited in claim 1.
Claim 13 recites the limitations “the membranes” and “the ports” in line 2.  There is insufficient antecedent basis for this limitation in the claim, because these limitations were not previously defined in the claim from which it depends, which is claim 9. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter Ward ‘595), and further in view of US2009/0263782 A1-Ward et al. (hereafter Ward ‘782).
Claim 1: “A system for thermal cycling,”:  Ward ‘595 disclose the n relates to thermal cycling apparatus and processes, such as biological, chemical and biochemical processes and apparatus (Para. [0002], lines 1-3).
“comprising: at least one separate vessel holder for taking up a single reaction vessel and providing a contact surface for the single reaction vessel,”:  Ward ‘595 disclose a thermally conductive receiving cup 13 (a separate vessel holder, Figs. 1 and 8) is mounted to a second surface of each TEC 12, the cup 13 is arranged to act as a receiving station for a reaction vessel 14 (single reaction vessel), and is accordingly constructed to envelop the vessel in contiguous relationship therewith (Para. [0058], lines 9-11, Fig. 1).  Additionally, Ward ‘595 discloses TECs 12 are arranged to have a footprint just less than 9.0 mmx9.0 mm thus allowing their use in a 96 vessel (12x8) microtiter vessel array, and permitting a single reaction vessel 14 (Para. [0067], lines 1-4).  
“electrical heater attached on opposite sides next to the vessel holder for individually adjusting the temperature;”: Ward ‘595 disclose wiring of two TECs 12 on each side of the vessel (Fig. 7c, Para. [0082], lines 10-13); further, Ward ‘595 discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).  Additionally, Ward ‘595 disclose the TEC electrical supply circuit provide a means for temperature control (Para. [0034, line 7).
“a multilayer liquid port with at least one sealing contact surface and inlet and outlet openings for attachment of at least one separate vessel holder for providing the cooling liquid to the at least one separate vessel holder;”:  Ward ‘595 discloses a heat removal module 10 which contains holders for each vessel (Fig. 1 and 3, Para. [0058], lines 3-10); Fig. 1 illustrates a separate vessel holder (receiving cup 13).  Further, Ward ‘595 disclose the channel 11 may be in labyrinthine, serpentine form. The block may be formed of two mating plates with the labyrinth formed in one or both mating surfaces, perhaps by routing or milling, with a suitable sealant employed between the plates (Para. [0026], lines 1-5).  Additionally, Ward ‘595 disclose a coolant inlet and outlet for coolant liquid to flow at the upper side of each vessel holder which is illustrated in Fig. 3, where the coolant inlet is illustrated and labeled to the left of Fig. 3, and a coolant outlet is illustrated and labeled to the right of Fig. 3, black arrows in the HRM 10 illustrate a flow of coolant from the upper region of each channel 11; Ward discloses a separate vessel holder (receiving cup 13, Para. [0058], lines 9-11, Fig. 1).
“at least one control unit for connecting with the at least one electrical heater”: Ward ‘595 discloses an individual electrical connection to each TEC 12 for temperature control (Fig. 7c illustrates the individual connection, Para. [0082], lines 10-13 and Fig. 1).

Regarding claim 1, Ward ‘595 teaches the invention discussed above.  Further, Ward ‘595 teaches an internal fluidic pathway (coolant channels 11, Para. [0058], lines 4-5, Fig. 3) and a single reaction vessel (reaction vessel 14, Para. [0058], line 11, Fig. 1).  However, Ward ‘595 does not explicitly teach an internal vessel holder fluidic path conveying a cooling liquid one side of the at least one separate vessel holder from its upper to its lower side and on its opposite side from its lower to its upper side.  
For claim 1, Ward ‘782 teaches an invention relates to apparatus for biological or chemical reactions where thermal cycling is employed in the reaction. It is particularly concerned with reactions such as polymerase chain reactions (PCR, Para. [0002] and Ward ‘782 teaches a reaction vessel 24 which is formed in module 22, where module 22 is also formed internally with channel 64, which extends between an entry port 66 and an exit port 68; the channel 64 extends through the module 22 in a labyrinth configuration, and in a serpentine fashion (Para. [0065], lines 3-6), where the channel 64 provides a fluidic path on both sides of the reaction vessel 24 (further illustrated in Fig. 5), which reads on the instant claim limitation of an internal vessel holder fluidic path conveying a cooling liquid one side of the at least one separate vessel holder from its upper to its lower side and on its opposite side from its lower to its upper side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ward ‘595 to include an internal vessel holder fluidic path conveying a cooling liquid one side of the at least one separate vessel holder from its upper to its lower side and on its opposite side from its  lower to its upper side as taught by Ward ‘782, because Ward ‘782 teaches a coolant liquid is fed into the entry port 66, flows through the channel 64 adjacent the station 62 and any vessel 24 located in the station, and exits through the exit port 68. As the coolant liquid flows through the channel 64, the liquid passes adjacent the station 62 and the vessel 24 therein, and cools and maintains the vessel at a desired temperature (Para. [0065], lines 5-8).

Claim 2: “wherein said at least one separate vessel holder has an optical path access area at its lower side”:  Ward ‘595 discloses the vessel 14 has a reaction chamber 14a, which fits a lid 15 having a transparent lower face 15a permitting optical monitoring of the reaction chamber (14a, Fig. 1, Para. [0063], lines 1-4); Ward ‘595 discloses a separate vessel holder (receiving cup 13, Para. [0058], lines 9-11, Fig. 1).

Claim 4: “wherein the at least one vessel separate holder has an inlet and an outlet for the liquid for cooling at the upper side of the at least one vessel holder”:  Ward ‘595 discloses a coolant inlet and outlet for coolant liquid to flow at the upper side of each vessel holder which is illustrated in Fig. 3, where the a coolant inlet is illustrated and labeled to the left of Fig. 3, and a coolant outlet is illustrated and labeled to the right of Fig. 3, black arrows in the HRM 10 illustrate a flow of coolant from the upper region of each channel 11, where a vessel cup 13 and its vessel 14 are placed); further, Ward ‘595discloses a separate vessel holder (receiving cup 13, Para. [0058], lines 9-11, Fig. 1).

Claim 6: “wherein liquid channel of the fluidic path of the at least one separate vessel holder has an acceptance for a maximum of two of the at least one electrical heater at opposite sides.”:  Ward ‘595 discloses wiring of two TECs 12 on each side of the vessel (Fig. 7c, para. [0082], lines 10-13); further, Ward et al. discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).  Further, Ward ‘595 disclose contains coolant that surrounds each reaction vessel via cooling channels (11, Para. [0070], lines1-3, Fig. 3).

Claim 16: “wherein four of the at least one separate vessel holder, multilayer port and one PCB form a unit.”: Ward ‘595 discloses in Fig. 6, a separate receiving cup 13 is shown, heat removal module 10, which holds multiple vessels, and PCB 101, form a unit, which is illustrated forming a unit in Fig. 6, (para. [0058], lines 2-6, and 9-11); Ward et al. discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).
Claim 17: “further comprising an optical detection device.”: Ward ‘595 discloses an optical monitoring system (68, para. [0072], line 1).



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter Ward ‘595), in view of US 2009/0263782 A1-Ward et al. (hereafter Ward ‘782), as applied to the claims above, and further in view of US 8029733 B2-Chang et al. (hereafter Chang)
Regarding claim 3, modified Ward teaches the invention discussed above in claim 2.  Further, modified Ward discloses a separate vessel holder discussed above.  However, modified Ward does not teach the optical monitoring system 68 having an optical path access of a separate vessel holder having a ventilation channel for its cleaning.  
For claim 3, Chang teaches the thermal sleeve is adapted for optical interrogation of the contents, and may incorporate lenses and filters facilitate optical visualization (Col. 14, lines 39-40), which reads on instant claim limitation of the optical path access area of one separate vessel holder), further Chang teaches the inside of the thermal sleeve will be periodically cleaned by pipetting in dilute bleach solutions, followed by water, followed by alcohol, these solutions will be in direct contact with the joint between the optical window and the thermal sleeve (Col. 15, lines 1-5), which reads on the instant claim limitation of a ventilation channel for its cleaning.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical monitoring system 68 of modified Ward to further include a reaction vessel or thermal sleeve adapted for optical interrogation as taught by Chang, because Chang teaches the cleaning significantly effects illumination and light-gathering functions of the device (Col. 15, lines 6-7).  The suggestion for doing this at the time would have been the cleaning significantly helps with the effects of illumination and light-gathering functions of the device (Col. 15, lines 6-7).   

Regarding claim 14, modified Ward teaches the invention discussed above in claim 1. Further, modified Ward discloses a separate vessel holder discussed above.  However, modified Ward does not teach the reaction vessel 14 holder has stands for attachment to the PCB.  
For claim 14, Chang teaches a support 656 is attached to the circuit board (662, Col. 16, lines 12-13, Fig. 10a), which reads on the instant claim limitation at least one separate vessel holder has stands for attachment to PCB.  Further, Fig. 10a illustrates a separate vessel holder being attached to the circuit board 662, which further reads on the instant claim limitation.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the reaction vessel 14 of Ward to further include a support 656 attached to a circuit board 662 as taught by Chang, because Chang teaches the support 656 allows for incorporating one or two circuit boards or chips to be attached to the sides of the housing (Col. 16, lines 15-17).


Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter ‘595), in view of US 2009/0263782 A1-Ward et al. (hereafter Ward ‘782) as applied to the claim 1 above, and in further view of US 67,62049 B2-Zou et al. (hereafter Zou)
Regarding claim 7, modified Ward teaches the invention discussed above in claim 1.  However, modified Ward does not teach at least one TEC (12, control unit) is a printed circuit board (PCB).  
For claim 7, Zou teaches the substrate 2 allow for each chamber allow each chamber to follow its own individual thermal protocol while being well thermally isolated from all other chambers (Abstract, lines 13-15), which reads on the instant claim limitation at least one control unit is a printed circuit board (PCB).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the TEC 12 of modified Ward to further include the substrate (PCB) as a control unit as taught by Zou, because Zou teaches a control unit (heaters) being a substrate (PCB), which avoid temperature drift over time (Col. 2, lines 45-46).

Regarding claim 8, modified Ward teaches the invention discussed above in claim 1.  Further, modified Ward discloses a separate vessel holder discussed above.  However, modified Ward does not teach the PCB is connected with at least one and maximum of eight vessel holders and at least one electrical heater.  Further, modified Ward does not teach at least one separate vessel holder is attached to at least one electrical heating form unit.    
For claim 8, Zou teaches heaters and temperature sensors (not shown in Fig. 1) can be on top or bottom of the block 1, and electrically led out to the edge of the connection 4 on the substrate 2, (e.g. PCB, Col. 3, lines 8-10, Fig. 1), which reads on the instant claim limitation of wherein the PCB is connected with at least one and maximum of eight of the at least one separate vessel holder and at least one electrical heating.   Further, Zou teaches individually controlled heaters and sensors between the blocks and the substrate allow each chamber to follow its own thermal protocol (Col. 2, lines 41-43, Fig. 1), thus, forming a unit as shown in Fig. 1, which reads on the claim limitation of wherein four of the at least one separate vessel holder attached to at least one electrical heating form a unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the PCB of modified Ward to further include the electrically led out connection 4 of the substrate 2 as taught by Zou in order to have the PCB connected with at least one of the reaction vessels and at least one heater of the apparatus because Zou teaches the substrate (PCB, 4) allow each reaction chamber 6 to follow its own individual thermal protocol while being well isolated from all other chambers (Col. 2, lines 43-45).  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate heaters to the reaction chamber 6 as taught by Zou in order for the attachment of at least on electrical heater to a vessel holder to form a unit because Zou teaches individual heaters allow for each chamber to follow its own individual thermal protocol (Col. 2, lines 42-45).  

Regarding claim 15, modified Ward teaches the invention discussed above in claim 1.  However, modified Ward does not teach at least one electrical heater has electrical connections for attachment to electrical connections on the PCB for transmission of electricity and controlling at least one electrical heater.
For claim 15, Zou teaches the substrate (PCB, 4) allow each reaction chamber 6 to follow its own individual thermal protocol while being well isolated from all other chambers (Abstract, lines 15-17), further, vias 9 on the substrate are used for electric connection from the top side to the bottom side thereof (Col. 3, lines 27-28), which reads on the instant claim limitation of wherein the at least one electrical heating has electrical connections for attachment to electrical connections on the PCB for transmission of electricity and controlling the at least one electrical heater. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the electrical connections, vias 9 for attachment to the PCB substrate taught by Zou because Zou teaches the vias 9 allow for electrical connection to the substrate (PCB) which allows the substrate to control the heaters of the reaction chambers (Col. 3, lines 27-29, Abstract).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter Ward ‘595), in view of US 2009/0263782 A1-Ward et al. (hereafter Ward ‘782), as applied to the claims above, and further in view of US 63,82585 B1-Pubben et al. (hereafter Pubben)
Regarding claim 9, modified Ward teaches the invention discussed above in claim 1.  Further, modified Ward discloses a separate vessel holder discussed above.  However, modified Ward does not teach the HRM (heat removal module, 10) has at least one control valve for each of at least one separate vessel holder.
For claim 9, Pubben teaches a pilot valve (control valve), which is used to control another valve for fluid control (e.g. coolant fluid Col. 1, lines 16-17), which reads on the instant claim limitation of at least one control valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the HRM 10 of modified Ward and further include a pilot valve for controlling fluids as taught by Pubben in order to control the flow of coolant because Pubben teaches pilot valves (control valves) has an open state wherein the chamber is in fluid communication with the outlet through the pilot valve and a closed state wherein fluid cannot freely flow from the chamber to the outlet (Col. 3, lines 47-50), furthermore, Pubben teaches the pilot valve is preferably of a type which can be actuated with a light touch on an actuator member which has a very short travel (Col. 10, 54-56).  

Regarding claim 10, modified Ward teaches the invention discussed above in claim 9.  However, modified Ward does not teach at least one control valve is a 3-port/2-way valve.  
For claim 10, Pubben teaches a fluid control valve may be controlled by a conventional 3-way pilot valve (Abstract, line 10, Col. 7, lines 1-4), which reads on the instant claim limitation of wherein the at least one control valve is a 3-port/2-way valve.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified HRM (10) of Ward and further include a 3-port/2-way valve as taught by Pubben, because Pubben teaches the pilot valve may be used in situations where a 3-way valve is needed (Abstract, lines 16-17, Col. 10, lines 58-61).

Regarding claim 11, modified Ward teaches the invention discussed above in claim 9.  However, modified Ward does not teach the HRM 10, having at least one control valve connected to two membrane valves.
For claim 11, Pubben teaches the diaphragm valve (membrane valve) is couples to a pilot valve (Figs. 3A and 3B and Col. 5, lines 30-32), which reads on the claim limitation of wherein the at least one control valve is connected to two membrane valves.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the HRM 10 of Ward et al. to further include membrane valves (diaphragm membranes) that coupled with at least one pilot valve (control valve) as taught by Pubben, because Pubben teaches diaphragm valves controls the flow of fluid through each valve (Col. 5, lines 32-33).

Regarding claim 12, modified Ward teaches the invention discussed above in claim 11.  However, modified Ward does not teach the HRM 10 having membrane valves that are 2-port/2-way valves.  
For claim 12, Pubben teaches a pair of diaphragm valves 14 comprised of an inlet port and an outlet port (Col. 5, lines 32-33), which reads on the claim limitation of wherein the membrane valves are 2-por/2-way valves.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Ward and the HRM 10 of modified Ward to further include a 2-way diaphragm valve as taught by Pubben, because Pubben teaches a diaphragm valves (membrane valves) controls the flow of fluid through each valves (Col. 6, lines 32-33).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter ‘595), and in views of US 2009/0263782 A1-Ward et al. (hereafter Ward ‘782) and US 6382585 B1-Pubben et al. (hereafter Pubben), and in further view of US 2006/0065868 A1-Strong.  
Regarding claim 13, modified Ward teaches the invention discussed above in claim 9.  However, modified Ward does not teach the HRM 10 having a control valve connected to pressurized air.  
For claim 13, Strong teaches the valve 10 being connected to a liquid dispensing system 150 includes a source 154 of pressurized air, the pressurized air exits source 154 through tubing to a controller (156, Figs. 2A, 2B, para. [0029], lines 1-9).  Strong’s teaching reads on the claim limitation of wherein the at least one control valve is connected to pressurized air.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Ward and further include the pressurized air connected to a control valve as taught by Strong, because Strong teaches it is required in order to switch over the membranes between the ports (para. [0029], lines 7-12).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. (hereafter ‘595), in view of US2009/0263782 A1-Ward et al. (hereafter Ward ‘782) as applied to the claim 1 above, and further in view of US 6940598 B2-Christel et al. (hereafter Christel)
Regarding claim 18, modified Ward teaches the invention discussed above in claim 1.  Further, Ward discloses a separate vessel holder discussed above.  However, Ward does not teach the optical monitoring system 68 comprising an optical fiber for each separate vessel holder and a dichroic mirror for excitation and emission path.
For claim 18, Christel teaches optical that the Perkin Elmer 7700 (ATC) instrument, optical fluorescence detection is accomplished by guiding an optical fiber to each of the ninety-six reaction sites, additionally optical communication is established between the optics assemblies (46, 48), and the walls of the vessel 2 via optical fibers (Col. 12, lines 1-2, Fig. 4A),  which reads on the claim limitation wherein the optical detection device comprises for each of the at least one separate vessel holder one optical fiber.  Further, Christel teaches light emitted passes through the dichroic filter and is focused to photodiodes (Col. 2, lines 48-51), which reads on the claim limitation of and a dichroic mirror for excitation and emission path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Ward and further include dichroic filters or mirrors as taught by Christel, because Christel teaches dichroic filters or mirrors decrease the optical sensitivity of the instrument (Col. 2, lines 65-67).


Response to Arguments
Applicant’s arguments with respect to independent claim 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the new secondary reference addresses the newly amended claim limitation in independent claim 1 and therefore, a new rejection has been made further addressing the amended claim presented in the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799